Citation Nr: 0702787	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right eye injury during the period prior to February 22, 
2005, and to a rating in excess of 20 percent on and after 
that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to October 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2003, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Pittsburgh, RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in May 
2004, at which time the Board remanded the case for further 
action by the originating agency.  While the case was in 
remand status, the veteran was granted an increased rating of 
20 percent for his residuals of a right eye injury, effective 
February 22, 2005, in a July 2006 rating decision.  As this 
has not satisfied the veteran's appeal, the case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's residuals of a right eye injury include a 
corneal scar that has resulted in visual acuity of the 
20/100, throbbing, jumping, hazy vision, floaters, tearing, 
and headaches; the disability has not resulted in field loss, 
need for rest, or any incapacitating episodes.

2.  There is no active pathology in the right eye.


CONCLUSION OF LAW

Throughout the period on appeal, the veteran's residuals of a 
right eye injury have warranted a 20 percent rating, but not 
higher.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 
4.7, 4.75, 4.84a, Diagnostic Codes 6009, 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession and notice concerning the effective-date element 
of his claim, in a letter mailed in May 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in July 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a June 1998 rating decision, service connection with a 
noncompensable disability rating was granted for residuals of 
a right eye injury, effective August 27, 1997.  The veteran 
was granted an increased rating of 10 percent in a November 
1998 rating decision, also effective August 27, 1997.  His 
current claim for an increased rating was received in 
February 2003.  

Outpatient treatment records from the VA Medical Center in 
Pittsburgh show that the veteran was seen for an optometry 
examination in January 2003.  At that time, his corrected 
visual acuity was measured at 20/25-2 in the right eye and 
20/20 in the left eye.  He was noted to have a large stromal 
scar on the central right eye and was diagnosed with lattice 
degeneration in both eyes, as well as a refractive error and 
decreased visual acuity in the right eye.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in March 2003.  He described 
experiencing floaters in his right eye along with watering of 
the eye, blurry vision, and throbbing discomfort.  Visual 
acuity with correction was 20/30-2 and 20/20 in the left eye.  
Evaluation of the external ocular structure and function 
revealed pupils and papillary responses to light to be 
normal.  Visual fields were normal by confrontation 
bilaterally.  The slit-lamp examination was normal in the 
left eye, while the right eye showed a hazy, rust-colored 
circular scar just above the nasal side of the visual axis 
measuring 1.5 millimeters (mm).  The retina was basically 
healthy with unchanged lattice degeneration inferiorly in 
both eyes.  The examiner noted that there was very little 
change to the veteran's corneal scar and lattice degeneration 
since his March 2001 VA examination.

Also of record is a July 2004 examination report from the 
veteran's private ophthalmologist.  The veteran had presented 
complaining of floaters and throbbing, as well as headaches 
and blurred vision.  Visual acuity was measured at 20/25-2 in 
the right eye and 20/20 in the left eye.  The diagnoses were 
dry eyes, a refractive error, an old cornea scar, and a 
remote history of a corneal foreign body with residual 
subepithelial pigment deposit in the peripheral cornea of the 
right eye.  In addition, the veteran was diagnosed with a 
subjective visual disturbance and reported chronic headaches 
that were treated with Percocet and Ibuprofen.  

The veteran was afforded another VA examination in February 
2005.  He reported that all his previously described symptoms 
had increased in severity.  In addition, he stated that night 
driving had become a severe problem and also noted that he 
experienced floaters, tearing, and frequent headaches.  
Visual acuity with correction was 20/50-1 in the right eye 
and 20/15-1 in the left eye.  As before, examination of the 
interocular structure and function was normal with normal 
muscle balance and normal peripheral visual fields.  Slit-
lamp examination again revealed in the right eye a corneal 
hazy scar with associated rust ring approximately 1 mm long.  
The diagnosis was a corneal scar having a moderate effect on 
vision whenever the pupil is larger than 2 mm, that is in all 
situations except for possibly very, very bright light.  In 
addition, the veteran was diagnosed with unchanged lattice 
degeneration in both eyes.  The examiner noted that with 
constant blurring and distortion of vision due to the 
veteran's centrally located corneal scar, it is 
understandable that he would develop pain and other 
symptomatology.  The difference between the clear vision in 
the left eye and the impaired vision in the right eye also 
caused a certain amount of incapacity.  Its impact on the 
veteran's employment would be dependent on the type of work 
involved, and the examiner noted that there are many 
occupations which the veteran could satisfactorily perform 
while coping with the discomfort of the blurred vision in his 
right eye.  The examiner concluded that the veteran's blurred 
vision, difficulty driving, hazy vision, and other 
psychologically oriented symptoms such as throbbing, jumping 
of the eye, tearing, floaters and headaches, were all caused 
by his corneal scar and directly related to his active duty 
foreign body injury of the right eye.

The veteran's most recent VA examination was conducted in 
June 2006.  He stated that he still experienced throbbing 
pain, jumping of the eye, haze over his vision, floaters, 
tearing, and frequent headaches.  Visual acuity with 
correction was 20/100 in the right eye and 20/15 in the left 
eye.  As at his previous VA examinations, examination of the 
interocular structure and function was normal with normal 
muscle balance and normal peripheral visual fields.  
Examination of the veteran's corneal scar and lattice 
degeneration disclosed no change.  The diagnoses were the 
same as those made at his February 2005 examination.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that a chronic unhealed eye 
injury is to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology, with a minimum rating of 10 percent during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 
(2006).  

The best distant vision obtainable after best correction by 
glasses will be the basis for the schedular disability rating 
of visual impairment.  38 C.F.R. § 4.75 (2006).  

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. §3.383(a)(1) 
(2006).  

If corrected visual acuity in one eye is 20/40, a 10 percent 
evaluation is authorized if corrected visual acuity in the 
other eye is 20/50, 20/70, or 20/100.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (2006).

If corrected visual acuity in one eye is 20/40, a 20 percent 
evaluation is authorized if corrected visual acuity in the 
other eye is 20/200 or 15/200.  38 C.F.R. § 4.84a, Diagnostic 
Code 6077 (2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board finds that an increased rating of 20 percent is 
warranted for the period of the claim prior to February 22, 
2005, and that a rating in excess of 20 percent is not 
warranted for any portion of the period on appeal.  In this 
regard, the Board notes that prior to February 22, 2005, the 
veteran's disability was rated as 10 percent disabling for 
impairment of visual acuity.  The disability rating was 
increased to 20 percent based on an additional 10 percent 
rating for the continuance of active pathology, effective 
February 22, 2005.  

With respect to the veteran's impairment of visual acuity, 
the most severe impairment was noted at his June 2006 VA 
examination, when corrected vision in the right eye was 
measured at 20/100.  As noted above, any impairment of the 
veteran's left eye is not for consideration as it is not 
service-connected and the medical evidence does not establish 
that he has blindness of either eye.  In any event, the 
veteran's left eye visual acuity has been consistently 
measured as normal or greater than normal.  In fact, at his 
most recent VA examination, visual acuity in the left eye was 
20/15.  Visual acuity of 20/40 in one eye and 20/100 in the 
other eye warrants a 10 percent rating under Diagnostic Code 
6079.  

With respect to the veteran's additional rating of 10 percent 
for the continuance of active pathology, the Board notes that 
the medical evidence shows that the veteran's symptoms and 
functional impairment are due to a corneal scar, rather than 
active pathology.  The February 2005 VA examiner opined that 
the veteran's blurred vision and other psychologically 
oriented symptoms such as throbbing, jumping, floaters, 
tearing and headaches were caused by the corneal scar.  While 
this is earliest medical opinion objectively linking these 
manifestations to the service-connected disability, the Board 
notes that the veteran has consistently complained of these 
symptoms, including during all his VA and private 
examinations and in his February 2003 statement in support of 
his claim for an increased rating.  Therefore, the Board 
finds that the veteran is entitled to an additional 10 
percent rating during the period of this claim prior to 
February 22, 2005. 

With respect to whether the disability warrants more than a 
20 percent rating during any portion of the period on appeal, 
the Board notes that the veteran does not allege and the 
record does not establish that the disability has resulted in 
field loss or episodic incapacity, or that the disability has 
necessitated rest periods.  In the Board's opinion, the 
symptoms and functional impairment, apart from the impairment 
of central visual acuity, is not more than 10 percent 
disabling.  In this regard, the Board notes that if the 
headaches were rated by analogy to migraine headaches under 
Diagnostic Code 8100, they would not warrant more than a 10 
percent rating because they are not prostrating.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The Board notes 
that the veteran's VA examiner has stated that the level of 
occupational impairment from the veteran's disability would 
vary depending on the type of work, but that there are many 
occupations which the veteran could satisfactorily perform.  
In addition, the record does not show that the disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are otherwise unusual or 
exceptional.  In fact, the veteran testified at his May 2003 
hearing that he takes no medication to treat his right eye.  
Accordingly, the Board concludes that referral of this case 
for extra-schedular consideration is not in order.


ORDER

The Board having determined that the veteran's residuals of a 
right eye injury warrant a 20 percent rating for the entire 
period on appeal, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



_________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


